            Case 1:21-cr-00312-JEB Document 43 Filed 07/21/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :       Criminal No. 21-CR-00312-JEB
                                              :
BRADLEY STUART BENNETT,                       :
ELIZABETH ROSE WILLIAMS,                      :
                                              :
                       Defendants.            :

       UNITED STATES’ SECOND UNOPPOSED MOTION TO CONTINUE AND
                TO EXCLUDE TIME UNDER THE SPEEDY TRIAL
             ACT AND MOTION TO CONTINUE STATUS HEARING

       The United States of America hereby moves this Court for a 30-day continuance of the

status conference set for July 23, 2021, and to exclude the time within which the trial must

commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on the basis that the ends of

justice served by taking such actions outweigh the best interest of the public and the defendant in

a speedy trial pursuant to the factors described in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv)

from the date this Court enters an Order on this motion through and including the date of the next

hearing. In support of its motion, the Government states as follows:

                                  FACTUAL BACKGROUND

       Defendants are charged by indictment with violations of 18 U.S.C. § 1752(a)(1) and (2)

and 40 U.S.C. § 5104(e)(2)(D) and (G). Bennett is charged further with violating Title 18 U.S.C.

§§ 1512(c)(2) and (2) and Title 40 U.S.C § 5104(e)(2)(B) that occurred at the United States Capitol

on January 6, 2021. The Government seeks a continuance for the following reasons: (1) the parties

continue to engage in ongoing plea negotiations and need a few more weeks to continue working;

and (2) the United States continues to provide individualized discovery to Defendants as well as

discovery generated from other sources.
          Case 1:21-cr-00312-JEB Document 43 Filed 07/21/21 Page 2 of 5




       Since our last status conference, the United States has continued to work with counsel for

Defendants and engaged in plea negotiations.         Those negotiations have taken longer than

anticipated, however, the parties believe that progress is being made and anticipate moving those

discussions forward in the next 30-days.

       As this Court well knows, the investigation and prosecution of the attack on the U.S.

Capitol (hereinafter the Capitol Attack), will likely be one of the largest in American history, both

in terms of the number of defendants prosecuted and the nature and volume of the evidence. This

investigation continues and the Government expects that additional individuals will be charged.

As the Capitol Attack investigation is still on-going, the number of charged defendants and the

volume of potentially discoverable materials will only continue to grow. Nevertheless, the United

States is aware of and takes seriously its obligations pursuant to Federal Rule of Criminal

Procedure 16 and Local Criminal Rule 5.1(a), the provisions of Brady v. Maryland, 373 U.S. 83,

87 (1963), Giglio v. United States, 405 U.S. 150, 153-54 (1972), and the Jencks Act, 18 U.S.C. §

3500. The Government has already provided defense counsel for Williams with over 270 items

and defense counsel for Bennett with over 370 items of individualized discovery. This is most of

the discovery for these defendants. However, the United States has some additional discovery that

needs redactions before it can be disclosed and anticipates evidence from other charged

defendants’ devices, social media accounts, and other sources which has not yet been identified or

examined.

                                           ARGUMENT

       Section 3161(h) of the Speedy Trial Act sets forth certain periods of delay which the Court

must exclude from the computation of time within which a trial must commence. As is relevant

                                                 2
             Case 1:21-cr-00312-JEB Document 43 Filed 07/21/21 Page 3 of 5




to this motion for a continuance, pursuant to subsection (h)(7)(A), the Court must exclude:

       Any period of delay resulting from a continuance granted by any judge on his own
       motion or at the request of the defendant or his counsel or at the request of the
       attorney for the Government, if the judge granted such continuance on the basis of
       his findings that the ends of justice served by taking such action outweigh the best
       interest of the public and the defendant in a speedy trial.

18 U.S.C. § 3161(h)(7)(A). This provision further requires the Court to set forth its reasons for

finding that that any ends-of-justice continuance is warranted. Id. Subsection (h)(7)(B) sets forth

a non-exhaustive list factors that the Court must consider in determining whether to grant an ends-

of-justice continuance, including:

       (i)      Whether the failure to grant such a continuance in the proceeding would
                be likely to make a continuation of such proceeding impossible, or result
                in a miscarriage of justice.

       (ii)     Whether the case is so unusual or so complex, due to the number of
                defendants, the nature of the prosecution, or the existence of novel
                questions of fact or law, that it is unreasonable to expect adequate
                preparation for pretrial proceedings or for the trial itself within the time
                limits established by this section.
                ...

       (iv)     Whether the failure to grant such a continuance in a case which, taken as a
                whole, is not so unusual or so complex as to fall within clause (ii), would
                deny the defendant reasonable time to obtain counsel, would unreasonably
                deny the defendant or the Government continuity of counsel, or would
                deny counsel for the defendant or the attorney for the Government the
                reasonable time necessary for effective preparation, taking into account
                the exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv). Importantly, “[i]n setting forth the statutory factors that

justify a continuance under subsection (h)(7), Congress twice recognized the importance of

adequate pretrial preparation time.” Bloate v. United States, 559 U.S. 196, 197 (2010) (citing

§3161(h)(7)(B)(ii), (B)(iv)). Finally, an interests of justice finding is within the discretion of the

Court. See, e.g., United States v. Rojas-Contreras, 474 U.S. 231, 236 (1985); United States v.
                                                   3
          Case 1:21-cr-00312-JEB Document 43 Filed 07/21/21 Page 4 of 5




Hernandez, 862 F.2d 17, 24 n.3 (2d Cir. 1988).

       In this case, an ends-of-justice continuance is warranted under 18 U.S.C. § 3161(h)(7)(A)

based on the factors described in 18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv). As described above,

the Capitol Attack is likely the most complex investigation ever prosecuted by the Department of

Justice. Moreover, the investigation is reactive and ongoing. The need for reasonable time to

organize, produce, and review voluminous discovery is among multiple pretrial preparation

grounds that Courts of Appeals have routinely held sufficient to grant continuances and exclude

the time under the Speedy Trial Act. See, e.g., United States v. Bikundi, 926 F.3d 761, 777-78

(D.C. Cir. 2019) (upholding ends-of-justice continuances totaling 18 months in two co-defendant

health care fraud and money laundering conspiracy case, in part because the District Court found

a need to “permit defense counsel and the government time to both produce discovery and review

discovery”). Thus, due to the number of individuals currently charged across the Capitol Attack

investigation and the nature of those charges, the on-going investigation of many other individuals,

the volume and nature of potentially discoverable materials, and the reasonable time necessary for

effective preparation by all parties taking into account the exercise of due diligence, the failure to

grant such a continuance would be likely to make a continuation of this proceeding impossible, or

result in a miscarriage of justice. Accordingly, the ends of justice served by granting a request for

a continuance outweigh the best interest of the public and Defendant in a speedy trial.

       Moreover, the parties continue to engage in plea negotiations and believe that progress is

being made. Thus, the parties anticipate moving those discussions forward in the next 30-days.

       Government counsel notified the defense of the filing of this motion, and both consent to

the motion.

                                                  4
          Case 1:21-cr-00312-JEB Document 43 Filed 07/21/21 Page 5 of 5




       WHEREFORE, the Government respectfully requests that this Court grant the motion to

continue the Status Hearing set for July 23, 2021, for an additional 30 days from the date this Court

enters an Order on this motion through and including the date of the next hearing, and that the

Court exclude the time within which the trial must commence under the Speedy Trial Act, 18

U.S.C. § 3161 et seq., on the basis that the ends of justice served by taking such actions outweigh

the best interest of the public and Defendant in a speedy trial pursuant to the factors described in

18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).

    Date: July 21, 2021                        Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                               By: /s/ Monica A. Stump
                                               Monica A. Stump
                                               Assistant United States Attorney
                                               PA Bar Number 90168
                                               District of Columbia
                                               Capitol Riot Detailee
                                               Nine Executive Drive
                                               Fairview Heights, Illinois 62208
                                               Telephone No. (618) 622-3860
                                               monica.stump@usdoj.gov




                                                     5
